EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with H. Cindy Chen on January 27, 2022.
The application has been amended as follows: 
Amended claim 1 as follows:
1. (Currently Amended) A connector provided to a connection between a vibrating body that is a vibration source and a plate-shaped shielding body that is attached to the vibrating body, the connector comprising: 
a first buffer member that includes a spiral-shaped wire in a plan view, the first buffer member being provided in one plane; 
a second buffer member that has a substantially annular and flat plate shape, and that is capable of warping in a thickness direction, and stacked with the first buffer member; 
a collar member that includes a cylindrical portion having an insertion hole for a fixing member for attaching the connector to the vibrating body, the cylindrical portion surrounded by the first buffer member and the second buffer member and extending through apertures thereof, a first flange facing a radially inner side of the first buffer member, and a second flange facing a radially inner side of the second buffer member, the first and the second flanges both protruding from the cylindrical portion in a radial and clamping the first and second buffer members therebetween, wherein the first and second buffer members are sandwiched by the first and second flanges such that the second buffer member is movable in the radial direction and limits axial deformation of the first buffer member; and 
a coupling member that includes a first holder section holding radially outer sides of the first buffer member and the second buffer member and clamping the first and second buffer members therein, a second holder section holding the shielding body, and a coupling member base portion connecting the first holder section and the second holder section, 
wherein the second buffer member projects outward beyond a position between the first flange and the second flange, and 
wherein the radially outer sides of the first buffer member and the second buffer member are in contact with each other.  
Amended claim 2 as follows:
2. (Currently Amended) A connector provided to a connection between a vibrating body that is a vibration source and a plate-shaped shielding body that is attached to the vibrating body, the connector comprising: 
a first buffer member that includes a spiral-shaped wire in a plan view; 
a second buffer member that has a substantially annular and flat plate shape, and that is 2Application No. 15/765,552Attorney Docket No. P180282US00 capable of warping in a thickness direction, and stacked with the first buffer member; 
stacked with the second buffer member [[disposed]] on a side opposite to the first buffer member; 
a collar member that includes a cylindrical portion having an insertion hole for a fixing member for attaching the connector to the vibrating body, the cylindrical portion surrounded by the first buffer member, the second buffer member, and the third buffer member and extending through apertures thereof, a first flange facing a radially inner side of the first buffer member, and a second flange facing a radially inner side of the third buffer member, the first and the second flanges both protruding from the cylindrical portion in a radial direction and clamping the first, second and third buffer members therebetween, wherein the first, second and third buffer members are sandwiched by the first and second flanges such that the second buffer member is movable in the radial direction and limits axial deformation of the first and third buffer members; and 
a coupling member that includes a first holder section holding radially outer sides of the first buffer member, the second buffer member, and the third buffer member and clamping the first, second and third buffer members therein, a second holder section holding the shielding body, and a coupling member base portion connecting the first holder section and the second holder section.  
Amended claim 3 as follows:
3. (Currently Amended) A connector provided to a connection between a vibrating body that is a vibration source and a plate-shaped shielding body that is attached to the vibrating body, the connector including: 

a second buffer member that has a substantially annular and flat plate shape, that is capable of warping in a thickness direction, and that is stacked with the first buffer member; 
a collar member that includes a cylindrical portion having an insertion hole for a fixing member for attaching the connector to the vibrating body, the cylindrical portion surrounded by the first buffer member and the second buffer member and extending through apertures thereof, a first flange facing a radially inner side of the first buffer member, and a second flange facing a radially inner side of the second buffer member, the first and the second flanges both protruding from the cylindrical portion in a radial direction and clamping the first and second buffer members therebetween; and 
a coupling member that includes a first holder section holding radially outer sides of the first buffer member and the second buffer member and clamping the first and second buffer members therein, a second holder section holding the shielding body, and a coupling member base portion connecting the first holder section and the second 3Application No. 15/765,552Attorney Docket No. P180282US00 holder section, 
wherein a gap for allowing the second buffer member to move in the radial direction is formed between the second buffer member and the cylindrical portion, and the first buffer member and the radially inner side of the second buffer member are sandwiched by the first flange and the second flange in such a manner that the second buffer member is movable in the radial direction and limits axial deformation of the first buffer member, 

wherein the radially outer sides of the first buffer member and the second buffer member are in contact with each other.  
Amended claim 4 as follows:
4. (Currently Amended) A connector provided to a connection between a vibrating body that is a vibration source and a plate-shaped shielding body that is attached to the vibrating body, the connector comprising: 
a first buffer member that includes a spiral-shaped wire in a plan view; 
a second buffer member that has a substantially annular and flat plate shape, that is capable of warping in a thickness direction, and that is stacked with the first buffer member; 
a third buffer member that includes a spiral-shaped wire in a plan view, and that is stacked with the second buffer member on a side opposite to the first buffer member; 
a collar member that includes a cylindrical portion having an insertion hole for a fixing member for attaching the connector to the vibrating body, the cylindrical portion surrounded by the first buffer member, the second buffer member, and the third buffer member and extending through apertures thereof, a first flange facing a radially inner side of the first buffer member, and a second flange facing a radially inner side of the third buffer member, the first and the second flanges both protruding from the cylindrical portion in a radial direction and clamping the first, second and third buffer members therebetween; and 
and clamping the first, second and third buffer members therein, a second holder section holding the shielding body, and a coupling member base portion connecting the first holder section and the second holder section, 
wherein a gap for allowing the second buffer member to move in the radial direction is formed between the second buffer member and the cylindrical portion, and radially inner sides of the 4Application No. 15/765,552Attorney Docket No. P180282US00 first buffer member, the second buffer member, and the third buffer member are sandwiched by the first flange and the second flange in such a manner that the second buffer member is movable in the radial direction and limits axial deformation of the first and third buffer members.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As to claims 1 and 3, Sanwa Packing Kogyo (JP 2011-64194) in view of Mishima (US 7,284,748) and Reinz-Dichtungs (WO 2006/128676) discloses the claimed connector with the exception of wherein the radially inner sides of the first and second buffer members are sandwiched by the first and second flanges such that the second buffer member is movable in the radial direction and limits axial deformation of the first buffer member.
As to claims 2 and 4, Sanwa Packing Kogyo in view of Mishima and Reinz-Dichtungs discloses the claimed connector with the exception of wherein the radially inner sides of the first, second and third buffer members are sandwiched by the first and 
There is no teaching or suggestion, absent the applicant’s own disclosure, for one having ordinary skill in the art at the time the invention was made to modify the connector disclosed by Sanwa Packing Kogyo in view of Mishima and Reinz-Dichtungs to have the above mentioned elemental features.  Furthermore, such modifications would not be obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081. The examiner can normally be reached M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


01/27/22
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619